DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-12 of U.S. Application No. 16/095,042 filed on 10/19/2018 have been examined.
The Remarks filed on 1/28/2021 has been entered and fully considered.
Claims 1-12 and 14-15 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and/or arguments with respect to claims 1-7, 9, and 11-12 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-7, 9, and 11-12 have been withdrawn.

Allowable Subject Matter
Claims 1-9 and 11-12 are allowed over the prior art of record.
The closest prior art of record is Katakura et al. [USPGPub 2003/0158647], hereinafter referred to as Katakura and Itou et al. [USPGPub WO2013/15315A1], hereinafter referred to as Itou.
Katakura and Itou disclose a control method for an electric vehicle, comprising:  	controlling a torque of a motor based on a final torque command value by 
As per claims 1 and 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determining whether or not the vehicle is just before stop of the vehicle; and setting, when the vehicle is just before the stop of the vehicle, the same value as the values of the feedback gain for the dead-zone period and for the period during which the motor torque is transmitted to the drive-shaft torque of the vehicle.
Claims 2-9 and 11 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662